This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-1174

                             In the Matter of the Welfare of the
                           Child of: L. L. E. and E. C. F., Parents.

                                 Filed December 27, 2016
                                         Affirmed
                                       Jesson, Judge
                                 Dissenting, Ross, Judge

                                 Clay County District Court
                                   File No. 14-JV-16-697

Brian J. Melton, Clay County Attorney, Cheryl R. Duysen, Assistant County Attorney,
Moorhead, Minnesota (for respondent county)

Brian P. Toay, Wold Johnson, P.C., Fargo, North Dakota (for appellant-mother L.L.E.)

E.C.F., Faribault, Minnesota (pro se respondent-father)

Joan Kirk, Moorhead, Minnesota (guardian ad litem)

         Considered and decided by Schellhas, Presiding Judge; Ross, Judge; and Jesson,

Judge.

                          UNPUBLISHED OPINION

JESSON, Judge

         Appellant-mother L.L.E. challenges the termination of her parental rights, arguing

that the district court abused its discretion by terminating her parental rights on the ground

that she is palpably unfit to parent her child. Because the district court properly concluded
that mother is palpably unfit to parent the child and because termination of parental rights

is in the child’s best interests, we affirm.

                                               FACTS

       In May 2015, mother gave birth to her fourth child, B.M.F., who is the subject of

these proceedings. Born prematurely, B.M.F. was in the hospital a full month before he

was discharged. According to mother, he was placed in foster care immediately upon

discharge because of both a domestic incident1 and mother’s parental history. Mother’s

parental rights to three previous children were voluntarily terminated, but not before two

of the children suffered significant trauma.

       In 2001, mother gave birth to her first child, C.T., a child whom she habitually failed

to adequately supervise. At the age of two, C.T. was found walking alone on busy streets.

A child protection case was opened, services were provided, and the case was closed. Four

months later, another child protection case was opened after C.T. was again found walking

alone, this time along a highway. In 2009 and 2011, child protection cases were opened,

in part, because C.T. was engaging in inappropriate sexual contact with other children.

Mother believes C.T. has been sexually assaulted on three occasions, including once by a

man C.T. considered as “Grandpa.” Despite mother’s awareness that “Grandpa” exposed

C.T. to pornography and masturbated in C.T.’s presence, mother and C.T. continued to

spend time with “Grandpa.” Further, despite C.T.’s history of inappropriate sexual contact



1
 While under the influence of methamphetamine, B.M.F.’s father, E.C.F., punched mother
(when she was pregnant with B.M.F.) in the head multiple times and pulled her off of a
bed. Voluntary services were offered to mother, but she did not respond or begin services.

                                                 2
with other children, mother allowed C.T. to supervise younger children, including C.T.’s

younger brother, M.T., who was born in 2005. In the years following M.T.’s birth,

numerous child protection cases were opened based upon C.T.’s sexual contact with other

children, inadequate parental supervision, and alleged drug use in the home. Mother

struggled with drugs, specifically methamphetamine, which she started using at age 18.

Mother described the children’s upbringing as negative based on having an abusive father

and her drug use.

      The father of C.T. and M.T. was physically and emotionally abusive. In May 2011,

the father made threats against mother and the children. Big Stone County opened a child

protection case and two months later, C.T. and M.T. were placed in foster care. Mother

began working on her first case plan, which required refraining from drugs and alcohol,

not allowing negative influences around her children, completing outpatient chemical

abuse treatment, and undergoing a parental capacity evaluation.2 A petition to terminate

mother’s parental rights to C.T. and M.T. was filed in January 2012. However, the petition

was dismissed three months later because mother “made significant progress” in her case

plan. The district court concluded that mother had exposed her children to repeated

incidents of domestic abuse, drug paraphernalia, and drug use, and failed to prevent her

children from witnessing sexual situations. But the district court found that mother had

made progress “against great odds.”



2
  The parental capacity evaluation concluded that mother fit the criteria for a histrionic-
personality disorder, which made her susceptible to undue influence from others; it
recommended that she undergo two or three years of intensive therapy.

                                            3
       Following the dismissal of that termination-of-parental-rights petition, mother went

to Sister’s Path, a transitional program that provides chemical addiction treatment and

housing for single parents. By the end of 2012, she regained custody of C.T. and M.T.

After successfully completing the Sister’s Path program, mother and the children moved

into an apartment in Moorhead in March 2013. Unfortunately, mother’s newfound stability

was short-lived.    After one month, she was fired from her job and subsequently

unemployed for some time. After four months, C.T. and M.T. were again placed in foster

care after M.T. pulled a knife on another child, painted vehicles in a parking lot, attempted

to pour lighter fluid into an automobile gas tank, and was found one mile away from home

with another child. Further, mother’s new boyfriend, an untreated sex offender named

Mike, was staying at the home. Clay County Human Services filed another termination-

of-parental-rights petition in August 2013, and the next month, mother gave birth to her

third child, N.E., whose father was Mike, the untreated sex offender. N.E. was placed into

foster care shortly thereafter. In January 2014, mother voluntarily terminated her parental

rights to C.T. and M.T.        She moved to Granite Falls where she relapsed into

methamphetamine use. Within months, mother’s parental rights to N.E. were voluntarily

terminated.

       Mother started her relationship with E.C.F., B.M.F.’s father, around November

2013. He used methamphetamine during the relationship, was physically abusive, and has

prior convictions for domestic abuse, burglary, drugs, and violating a no-contact order

numerous times. He is currently incarcerated. His anticipated release is in 2021.




                                             4
         B.M.F. was born in May 2015 and placed in foster care after discharge from the

hospital.     Mother’s out-of-home placement plan required her to: (1) participate in

dialectical behavior training, domestic violence counseling, and individual therapy;

(2) maintain sobriety, submit to random chemical testing, and attend sobriety support

groups; (3) participate in intensive family skills training; (4) maintain employment,

housing, and financial stability; and (5) complete and follow the recommendations of a

parental capacity evaluation. Mother participated in supervised, two-hour visits with

B.M.F, and progressed to unsupervised four-hour visits twice per week. In March 2016,

Clay County Social Services petitioned to terminate mother’s and E.C.F.’s parental rights

to B.M.F.3

Testimony at Trial

         In June 2016, a trial was held, and the district court heard testimony from mother,

psychologists, social workers, a relative, and B.M.F.’s guardian ad litem. Between the

birth of B.M.F. and the time of trial, mother made significant changes: she maintained

sobriety, secured housing, and started employment. Witnesses agreed that she was in

substantial compliance with her case plan.

         During her testimony, however, mother acknowledged that she had been in abusive

relationships in the past that affected her children, with domestic violence perpetrated

against her, C.T., and M.T. She permitted a sex offender, Mike, to care for her older

children on some occasions. And she had once lived knowingly with “Grandpa,” a man



3
    E.C.F.’s parental rights were terminated by default.

                                               5
who sexually abused C.T.        She agreed that each of the three men she had recent

relationships with put her in a situation where she was not providing for the safety of her

children. Further, despite past physical abuse by E.C.F., mother testified that she is unsure

if her relationship with E.C.F. is over, even though they cannot be together because he is

in prison. Mother speaks with E.C.F. by phone weekly, and her strongest support system

is E.C.F.’s family.

       At the time of trial, mother was seeing two therapists, receiving weekly dialectical

behavior group therapy and individual therapy. She had previously completed dialectical

behavior therapy in 2012. Mother testified that, if she received custody of B.M.F., she

would continue with parenting classes and individual therapy, but not dialectical behavior

therapy, because “I would be completed with my [dialectical behavior therapy] so I

wouldn’t have to do that.” Mother was not receiving chemical dependency assistance at

the time of trial, and she was attending AA and NA meetings once every two weeks.

       Social worker Alex Ishaug testified that mother had complied with her case plan

requirements, but had not demonstrated that she could implement the knowledge learned

in order to keep her children safe. Ishaug noted mother’s pattern “has been to gravitate

towards people that aren’t healthy and then she tends to overlook the safety of herself and

her children for the wants and needs of a man.” Despite periods of stability, mother has

not broken that pattern in the past, resulting in significant harm to her older children.

Mother’s refusal to “break away” from her relationship with E.C.F. raised concerns for

Ishaug that “there’s a pattern there.”




                                             6
       Two psychologists testified concerning mother’s mental health issues. Mother

suffers from generalized anxiety, major-depressive disorder, stimulant-use disorder, and

dependent-personality disorder. According to Dr. Erica Hoff, a psychologist who treated

mother, this dependent-personality disorder causes mother to struggle with independent

decision-making and allows her to be easily influenced.

       Dr. Hoff testified mother is able to understand and explain the concepts learned in

therapy, but it is unclear if mother is applying those skills. Dr. Hoff is not confident that

mother can set appropriate boundaries with people who would negatively impact her

children, based both on her past behavior and her dependent-personality traits. Dr. Hoff

gave mother a fair prognosis, meaning that she has a reasonable chance of staying stable if

she remains engaged in appropriate services and maintains her sobriety.

       Dr. Krislea Wegner completed two parental capacity evaluations for mother, one in

2013 and one in 2016. There was little change between the two evaluations. In 2013,

Dr. Wegner gave mother a highly guarded prognosis, noted her history of making poor

choices that compromised the safety of her children, that the treatment she had received

had not fixed her underlying dependency issues, and that risks continued for her children.

Dr. Wegner’s prognosis did not change after the 2016 evaluation; she maintained a highly

guarded prognosis, meaning it is likely mother will continue to make poor choices and

place herself and her children in high risk situations unless there is “significant intervention

and progress.”

       Because mother was residing in North Dakota during these proceedings, an effort

was undertaken to complete an Interstate Compact on the Placement of Children (ICPC) in


                                               7
order to facilitate a trial home visit. Social worker Jennifer Thoreson worked with mother

on the ICPC. Thoreson testified that she found mother to be stable with employment and

housing, but denied the request for placement of B.M.F. in mother’s North Dakota home.4

Her report concluded:

                      [Mother] is able to verbalize very appropriate future
              plans and is doing very well right now, because she has
              significant structure and supports in place. However, I am
              concerned that if the structure and supports were to be reduced
              or become conflictual, [mother] would relapse with drugs,
              enter into violent or abusive relationships and place her child
              in a situation where he could be physically or sexually abused,
              and placed at risk of having his physical, developmental and
              emotional needs unmet.

       Guardian ad litem Joan Kirk testified that it was in B.M.F.’s best interests for

mother’s parental rights to be terminated based on mother’s repeated pattern of placing her

children at risk, lack of progress, and lack of sustained change. Kirk acknowledged

mother’s present stability, but testified that she had seen periods of progress in the past but

the progress was not sustained.

       B.M.F.’s paternal great aunt, who first met mother in 2014, testified that she

observed mother change into a more responsible adult, and that she believed that mother

would be capable of raising B.M.F. in a safe and sober environment with family help and

support. She also testified that a bond existed between mother and B.M.F.


4
 Because the ICPC was denied, B.M.F. could not be reunified with mother in North Dakota
unless the district court dismissed both the termination-of-parental-rights petition and the
CHIPS petition. As a result, a trial home visit, with continued county oversight, was not
an option as long as mother lived in North Dakota. See Minn. Stat. § 260.93, art. VI (2014)
(noting, generally, that no child subject to the compact can be placed into a receiving state
until approval is obtained).

                                              8
       After trial, the district court determined that mother is palpably unfit to parent

B.M.F., concluding:

                       Pursuant to Minn. Stat. § 260C.301, subd. 1(b)(4),
               [mother] is palpably unfit to be a party to the parent and child
               relationship because of specific conditions directly relating to
               the parent and child relationship, namely: her chronic and
               severe child protection history, her chemical dependency
               history, her persisting dependent personality disorder and her
               resulting inability to properly care for and keep [B.M.F.] safe
               independently, which is of a duration or nature that renders her
               unable, for the reasonably foreseeable future, to care
               appropriately for the ongoing physical, mental, or emotional
               needs of [B.M.F.].

The district court also concluded that termination was in the best interests of B.M.F., with

the benefits of a safe and stable home for B.M.F. outweighing any competing interests.

Mother appeals.

                                      DECISION

       Mother challenges the district court’s conclusion that she is palpably unfit to parent

B.M.F. She specifically argues that the district court disregarded the significant progress

she made prior to trial, relying instead solely on her past history. We first address that

central issue. But because a child’s best interests can preclude termination of a parent’s

parental rights even if one of the statutory bases for termination is present, we also review

the district court’s determination that termination of mother’s parental rights is in the

child’s best interests.




                                              9
       I.     Clear and convincing evidence supports the district court’s termination
              of parental rights on the ground that mother is palpably unfit to parent
              the child.

       A district court may terminate parental rights if there is clear and convincing

evidence establishing at least one statutory ground for termination and termination is in the

child’s best interests. In re Welfare of Children of R.W., 678 N.W.2d 49, 55 (Minn. 2004).

This court reviews the district court’s findings of fact for clear error. In re Welfare of

Children of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008). “A finding is clearly erroneous if

it is either manifestly contrary to the weight of the evidence or not reasonably supported

by the evidence as a whole.” In re Welfare of Children of T.R., 750 N.W.2d 656, 660–61

(Minn. 2008) (quotation omitted). The ultimate determination that the findings fit the

statutory criteria is reviewed for an abuse of discretion. In re Welfare of Children of J.R.B.,

805 N.W.2d 895, 901 (Minn. App. 2011), review denied (Minn. Jan. 17, 2012).

       Here, the district court relied upon a single statutory ground to terminate mother’s

parental rights: that mother was palpably unfit to parent. This required the district court to

find (1) a consistent pattern of specific conduct before the child or specific conditions,

(2) directly relating to the parent and child relationship, (3) of a duration or nature that

renders mother unable to care appropriately for the needs of B.M.F., (4) for the reasonably

foreseeable future. Minn. Stat. § 260C.301, subd. 1(b)(4) (2014); In re Welfare of S.Z.,

547 N.W.2d 886, 893 (Minn. 1996). In concluding that mother was palpably unfit, the

district court made findings in the following areas: (1) mother’s history with child

protection, including the voluntary termination of her parental rights to three other children;

(2) mother’s dependent-personality disorder and its effect on her ability to identify risks


                                              10
for her children and choose appropriate romantic partners; and (3) mother’s past struggles

with substance abuse. We address each area in turn.

       The district court’s decision chronicled a “long, significant and troubling child

protection history” which began in 2002. This history is supported by the record in this

case. Mother voluntarily terminated parental rights to her two oldest children, C.T. and

M.T., after lengthy stays in foster care and her inability to sustain progress in maintaining

a stable and safe environment.

       Once she left a structured living arrangement, in March 2013, mother started a

relationship with a registered sex offender, who regularly stayed in the parental home. In

November 2013, she started a relationship with a different physically abusive individual,

E.C.F. Within months, she voluntarily terminated her parental rights to C.T. and M.T., and

by the end of 2014, she had also voluntarily terminated her parental rights to her third child,

N.E. In September 2014, mother relapsed into methamphetamine use.

       Mother’s testimony regarding her future relationship with B.M.F.’s father, E.C.F.,

also supports the district court’s finding that if B.M.F. were returned to mother, “it is highly

likely that he would end up in the same place that [the older two children] did following

the dismissed termination petition.” Despite mother’s recognition that E.C.F. physically

abused her and is currently in prison on drug charges, she admitted to weekly, if not daily,

contact with him. She would not rule out a future intimate relationship with E.C.F.




                                              11
       The district court also found that mother’s dependent-personality disorder persists

and is a major cause of her pattern of poor decision-making.5 A person diagnosed with this

disorder, according to the district court’s findings, is easily influenced by others, struggles

to make decisions independently, and is most stable while in a structured setting. They

have a need to please others and adopt the wishes of others as their own. According to the

district court, this personality disorder explains mother’s past struggles and current

stability. Her inability to manage this personality disorder is at the crux of the district

court’s conclusion that mother has not demonstrated an ability to make good decisions for

B.M.F. in the reasonably foreseeable future and, as a result, is palpably unfit to be a parent.

       The record supports the district court’s findings on mother’s dependent-personality

disorder and its conclusions based upon those findings.           Her dependent-personality

disorder was documented by two psychologists, who both noted concerns over mother

falling back into old habits, choosing unhealthy relationships, and making poor and risky

choices. The testimony of Dr. Wegner is particularly supportive of the district court’s

findings. Dr. Wegner performed two parental capacity evaluations, in 2013 and 2016.

Dr. Wegner did not find progress during this period and notes that mother went through

another cycle of behaviors related to substance use, legal troubles, and an unhealthy

relationship with a man resulting in another pregnancy. She diagnosed mother with

dependent-personality disorder and recommended continued dialectical behavior therapy.


5
  The district court found that while mother was diagnosed with anxiety and depression in
the past, the more recent parental capacity evaluations do not diagnose her with those
conditions, which were “largely due to the chaos in her life and her co-occurring chemical
dependency, which is now in remission.”

                                              12
According to her testimony, another relapse was likely unless there is “significant

intervention and progress.”

       Dr. Hoff, who provided therapy for mother since 2012, testified that mother’s

personality disorder indicates that she is easily swayed by others and that she struggles to

make independent decisions. Dr. Hoff was not confident that mother has the present ability

to set appropriate boundaries with people who would be a poor influence on her or her

children. Mother’s refusal to rule out a future relationship with B.M.F.’s father reflects a

continued pattern of conduct consistent with Dr. Hoff’s description of her personality

disorder.

       Finally, the district court pointed to mother’s past struggles with substance abuse.

Although it was universally agreed that mother was clean and sober at the time of trial,

mother herself admitted during her 2013 parental capacity evaluation with Dr. Wegner that

she will go four years without using, and then “binge” for a full weekend.

       Mother argues that evidence of a dependent personality does not render her palpably

unfit to parent. She correctly asserts that the existence of mental illness alone cannot justify

a termination of parental rights. In re Welfare of Kidd, 261 N.W.2d 833, 835 (Minn. 1978).

However, courts can and do look to the patterns of conduct of parents suffering from mental

illness, and courts may conclude that specific conditions resulting from the mental illness

render a parent palpably unfit. See S.Z., 547 N.W.2d at 894; see also In re Welfare of A.V.,

593 N.W.2d 720, 721-22 (Minn. App. 1999) (affirming the district court’s finding of

palpable unfitness of parents struggling with brain injury, anger issues, low cognitive

functioning, and personality disorder), review denied (Minn. Aug. 25, 1999). Here, the


                                              13
district court did not simply cite mother’s disorder as the ground for termination. Rather,

the district court looked to the disorder’s effect on her ability to parent and make

independent decisions, and the district court concluded that it caused poor decision-making

and poor relationships and explained her past struggles, current stability, and likely future

struggles. In this instance, the patterns of conduct and conditions resulting from the

disorder permitted the district court to properly conclude that mother is palpably unfit to

parent.

          Mother further contends that the evidence does not support the determination that

she is palpably unfit to parent because the district court relied primarily on past history and

disregarded the significant progress she made in the year before trial. She argues that

history, in and of itself, should not render her palpably unfit, particularly given a recent

record of stability.

          In terminating parental rights based on palpable unfitness, “the evidence must

address conditions that exist at the time of the hearing.” S.Z., 547 N.W.2d at 893. This

includes a showing that the condition, which exists at the time of the hearing, will continue

for a prolonged and indeterminate period. Id. Here, the district court certainly looked at

past conduct, including mother’s child-protection history with her three other children.

However, the district court ultimately addressed a pattern or condition that existed at the

time of the hearing: mother’s inability to identify risk and think independently. The district

court acknowledged her progress and stability at the time of the hearing, but ultimately

concluded that the condition still existed and would continue to exist for the foreseeable

future. As the district court found:


                                              14
              The Court commends [mother] for the many changes she has
              made—resolving legal, criminal issues, maintaining sobriety,
              and securing and maintaining housing and employment.
              Nonetheless, these relatively recent changes are outweighed by
              the risks associated with her significant and not-so-distant
              child protection and chemical dependency history. The
              changes are too late to show that [mother]—independently,
              outside the controlled environment of a supportive living
              environment and the help of family—is able to parent
              [B.M.F.], make good choices for him, and keep him safe, given
              her significant history and tendency to repeat past mistakes.

       It is difficult to determine that it is “too late” for a parent-child relationship,

particularly where a parent strives so hard to improve. But in determining whether a parent

is palpably unfit to be a party to the parent and child relationship, we must consider both

the parent and the child. Here, the district court weighed the mother’s past, as well as her

current mental health condition, to determine whether she was able, for the reasonably

foreseeable future, to care appropriately for B.M.F. And the district court appropriately

considered mother’s past cycles through child protection. Her compliance with case plans

only to relapse. A period of stability after which children were returned to her, only to

experience trauma and a return to foster care.

       As the guardian ad litem testified, it is important to consider “perhaps our mistakes”

in hastily returning the two older children to her after a period of compliance. This child,

she testified, deserves a permanent home. Here, the district court appropriately recognized

that past history can inform a judgment regarding mother’s ability to meet the child’s needs

in the reasonably foreseeable future. And it properly addressed the conditions at the time

of the hearing when reaching the conclusion that mother was palpably unfit to parent.




                                             15
       Where there is clear and convincing evidence that a parent, as a result of a

personality disorder, has a history of failing to protect her children from abuse, the parent

fails to recognize the issue and make sustained progress in addressing the issue, and there

is risk of future abuse, a determination of palpable unfitness is proper. In re Children of

T.A.A., 702 N.W.2d 703, 705-09 (Minn. 2005). After a careful review of the record, we

conclude that clear and convincing evidence supports the district court’s findings. Those

findings support a conclusion that mother is palpably unfit to parent.

       II.    The record supports the district court’s determination that termination
              is in the child’s best interests.

       In a termination-of-parental-rights case, the best interests of the child or children is

“the paramount consideration.” Minn. Stat. § 260C.301, subd. 7 (2014). A district court

must make “findings regarding how the order is in the best interests of the child.” Minn.

R. Juv. Prot. P. 42.08, subd. 1(b).

       In analyzing the best interests of the children, the district court must balance three

factors: “(1) the child’s interest in preserving the parent-child relationship; (2) the parent’s

interest in preserving the parent-child relationship; and (3) any competing interest of the

child.” In re Welfare of R.T.B., 492 N.W.2d 1, 4 (Minn. App. 1992). This court applies an

abuse-of-discretion standard of review to a district court’s finding that termination of

parental rights is in a child’s best interests. J.R.B., 805 N.W.2d at 905.

       We have held that a district court’s findings may provide adequate support for

termination even when those findings are not greatly detailed. See In re Welfare of Child

of W.L.P., 678 N.W.2d 703, 711 (Minn. App. 2004). Here, the district court concluded that



                                              16
“[t]he benefit to [B.M.F.] of growing up in a safe, healthy, stable environment, where he

will have access to the supervision, structure, stability, and guidance that he requires, far

outweighs any interest . . . in preserving the parent-child relationship.” The district court’s

findings sufficiently reflect consideration of its best-interests determination.          This

determination is also consistent with the testimony of B.M.F.’s guardian ad litem, who

testified that it was in B.M.F.’s best interests for mother’s parental rights to be terminated

based on her repeated pattern of placing her children at risk, lack of progress, and lack of

sustained change. The guardian acknowledged mother’s present stability, but testified that

she had seen periods of progress in the past but the progress was not sustained. The

guardian ultimately believes B.M.F. needs a permanent home, as did the district court. We

agree.

         Affirmed.




                                              17
ROSS, Judge (dissenting)

       I agree with mother L.L.E. that the evidence presented at the trial over her parental

rights does not support the finding that she is palpably unfit to parent her child. The

supreme court has reminded us that the burden to prove palpable unfitness remains

“onerous,” requiring evidence of “a consistent pattern of specific conduct or specific

conditions existing at the time of the hearing that appear will continue for a prolonged,

indefinite period and that are permanently detrimental to the welfare of the child.” In re

Children of T.R., 750 N.W.2d 656, 661 (Minn. 2008) (quotation omitted). The county

presented no such evidence of any consistent pattern of any specific conduct or any specific

conditions existing at the time of the trial to justify a finding of palpable unfitness. I

therefore respectfully dissent.

       L.L.E. has a personality disorder she previously failed to obtain successful treatment

for and that previously influenced poor choices for herself and her children. The district

court, however, failed to rely on the circumstances as they existed at the time of the parental

termination hearing. And neither the district court, nor the county, nor the majority today

specifies exactly how L.L.E.’s mental health condition was, at the time of the trial,

specifically affecting L.L.E.’s ability to parent now and in the future.

       The record instead informs us that the district court relied primarily and

substantially on L.L.E.’s personality disorder, not on any specific reasonably foreseeable

harm that might flow from that disorder, in deciding to terminate her parental rights. But

“mental illness, in and of itself, does not permit termination of parental rights.” Id.

(quotation omitted). And despite her disorder, by the time of her parental-rights termination

                                             D-1
trial, L.L.E.’s behavior had radically improved. She had pursued and maintained treatment

for her mental condition. She had demonstrated control over her depression and anxiety.

She had obtained and maintained her driver’s license. She had secured and maintained

employment. She had secured and maintained housing. She had addressed and resolved

her legal issues. And L.L.E.’s treating psychologist testified that if L.L.E. maintained her

sobriety and continued in her services, which she consistently did up to and through the

trial, “she has a reasonable chance of staying stable.” This undisputed evidence contradicts

any finding of palpable unfitness under the statute.

       Standing against these remarkable changes, the district court received testimony

asserting only vague, unspecified “concerns” about L.L.E.’s ability to parent. In the face

of the dearth of contemporaneous evidence, the district court reached back and relied

substantially on L.L.E.’s previous behavioral failures rather than on the evidence of her

actual, present, substantially improved behavior and conditions. And then it terminated her

parental rights out of its own similarly speculative and vague “concerns” about the future.

       Given the lack of actual evidence, the county has not come close to meeting its

“onerous” burden to prove palpable unfitness. I would reverse and direct the district court

to reinstate L.L.E.’s parental rights without disrupting the services that precipitated the

substantial favorable changes in conduct that L.L.E. undisputedly demonstrated.




                                            D-2